EXHIBIT 10.50

NON-EMPLOYEE DIRECTOR COMPENSATION

Our non-employee directors received an annual retainer of $150,000, 10,000
shares of restricted stock and reasonable and accountable out-of-pocket expenses
incurred in connection with attending Board and committee meetings. Trump
Entertainment Resorts, Inc.’s Board of Directors has established a policy that
non-employee directors will receive an additional 5,000 shares of restricted
stock each May 1st beginning in 2006. In addition, the Chairman of the Audit
Committee receives an additional $50,000 and the Chairman of each of the
Corporate Governance and Nominating Committee and the Compensation Committee
receives an additional $25,000 per year. Each member of the Audit Committee and
Compensation Committee, other than their respective Chairmen, receive an
additional $5,000 per year. Our Presiding Director is paid an additional $35,000
annually.